Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
	This is in response to the Amendment filed 18 December 2020.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.    	The rejection of claims 1, 2, 4-8, 10, 11, 13, and 15 under 35 U.S.C. § 103 as being unpatentable over Pinon (US 2018/0248238 A1) in view of Jeon et al. (US 2018/0191041 A1), hereinafter “Jeon” has been withdrawn in view of Applicants’ Amendment.
4. 	The rejection of claims 3 and 12 under 35 U.S.C. § 103 as being unpatentable over Pinon and Jeon as applied to claims 2 and 11, above, and further in view withdrawn in view of Applicants’ Amendment.
5.	The rejection of claims 9 and 16 under 35 U.S.C. § 103 as being unpatentable over Pinon and Jeon as applied to claims 8 and 15, above, and further in view of Silk et al (US 2014/0272494 Al), hereinafter “Silk” has been withdrawn in view of Applicants’ Amendment.
6.	The rejection of claims 14 and 17 under 35 U.S.C. § 103 as being unpatentable over Pinon and Jeon as applied to claims 13 and 15, above, and further in view of Rinker et al (US 2016/0233564 A1), hereinafter “Rinker” has been withdrawn in view of Applicants’ Amendment.
7. 	The rejection of claims 18 and 20 under 35 U.S.C. § 103 as being unpatentable over Hashimoto et al (US 2014/0023906 A1), hereinafter “Hashimoto,” in view of Jeon has been withdrawn in view of Applicants Amendment.
8. 	The rejection of claim 19 under 35 U.S.C. § 103 as being unpatentable over Hashimoto and Jeon as applied to claim 18, above, and further in view of Silk has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


10.	Claims 1-6, 10-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 8,846,233).
Claim 1:	Lee et al. in Figures 1-5 disclose a battery pack assembly (e.g., battery module assembly 100, in Figure 1) comprising: 
a plurality of first battery cells electrically connected (col. 6: 4-16) to each other to present a first cell stack (col. 5: 19-41); 
a plurality of second battery cells electrically connected (col. 6: 4-16) to each other to present a second cell stack (120)(col. 5: 19-47); 
a plurality of walls (the lengthwise and widthwise thicknesses of the battery module cases shown in Figure 1) that surround the first cell stack (110) and the second cell stack (120); 
a heat exchanger (cooling member 200) is disposed between the first cell stack (110) and the second cell stack (120)(col. 3: 11016), and the heat exchanger (cooling member 200) is configured to cool the first battery cells and the second battery cells; and 
wherein the heat exchanger (cooling member 200) includes a first frame (a first surface of plate body 230 comprising a coolant conduit 250) and at least one channel 
Claim 2:	Lee et al. further disclose that the first frame includes a first end (onto which inlet 260 is disposed) and a second end (onto which outlet ports 270 are disposed) spaced apart from each other, and wherein the channel (250/240) extends across the first frame between the first and second ends.
Claim 3:	Lee et al. further disclose that channel (250/240) is further defined as a plurality of channels that extend across the first frame between the first and second ends (Figure 2, col. 2: 45-48, col. 3: 19-27 and col. 3: 49-58).
Claim 4:	Lee et al. further disclose that heat exchanger (cooling member 200) includes an inlet (260) and an outlet (270) each in fluid communication with the channel, and the inlet and the outlet are each exposed outside of the walls, and wherein the inlet guides the liquid fluid into the heat exchanger and the outlet guides the liquid fluid out of the heat exchanger (Figure 2). 
Claim 5:	Lee et al. further disclose that the  heat exchanger (cooling member 200) includes a tube (coolant conduit) coupled (via groove 240) to the first frame such that the first frame supports the tube, and the tube is one-elongated structure that defines the channel (Figure 2). 
Claim 6:	Lee et al. further disclose that the first frame includes a first end and a second end spaced apart from each other, and the tube is wrapped back and forth between the first and second ends of the first frame (Figure 2).
Claim 10:	Lee et al. further discloses the heat exchanger (cooling module 200) includes a second frame (a second surface of plate body 230, opposite the first, comprising a coolant conduit 250) attached to the first frame, and the channel (250) is defined between the first and second frames.
Claim 11: Lee et al. further disclose that the channel (250) is defined in the first frame and the second frame (Figure 2).
Claim 12:	Lee et al. further disclose that at least one channel (250) is further defined as a plurality of channels that extend across the first frame and the second frame (Figure 2).
Claim 13:	Lee et al. further disclose that the first and second frames (first and second surfaces) are secured to each other to form a unit.
Claim 14:	 Lee et al. further disclose that the one of the walls (of the battery module case) is defined as the unit, and the unit is disposed along an outside of the battery cell (Figure 2 and col. 3: 11-17).
Claim 17:	Lee et al. disclose that one of the walls (of the battery module case) is defined as the heat exchanger (cooling member 200), and the heat exchanger is disposed along an outside of the cell stack (110 and/or 120) (Figure 2).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 8,846,233) as applied to claim 1 above, and further in view of Kim (US 8,795,867).
	Lee et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 7:	Lee et al. do not disclose that the heat exchanger includes a second frame, and the tube is disposed between the first and second frames.
Kim in Figures 2 and 7 disclose a heat exchanger (400) including a support frame having a first frame (a first surface) supporting batteries (11) on one side, and a second frame (a second surface) supporting batteries (110) on an opposite side, and a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery pack assembly of Lee et al. by incorporating the heat exchanger of Kim.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery pack formed by stacking a plurality of battery cells that would have improved the cooling efficiency of the battery pack and reduced a space for installing the battery cells (col. 1: 43-46).
Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein Kim further discloses that the first and second frames and the tube are secured to each other to form a unit.
Claim 9:	The rejection of claim 9 is as set forth above in claim 8 wherein the Lee et al. combination discloses that the unit is disposed between the first and second cell stacks (see Lee et al., Figure 1, col. 3: 11-19; and, Kim Figure 2).

13.	Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 8,846,233) in view of Kim (US 8,795,867).  
Claim 18:	Lee et al. disclose a battery pack assembly (e.g., battery module assembly 100, in Figure 1 comprising: 

a plurality of second battery cells electrically connected (col. 6: 4-16) to each other to present a second cell stack (120) (col. 5: 19-41); 
a plurality of first walls that surround the first cell stack to define a first battery module (i.e. the lengthwise and widthwise thicknesses of the battery module 110 cases shown in Figure 1);
a plurality of second walls that surround the second cell stack to define a second battery module (i.e. the lengthwise and widthwise thicknesses of the battery module 120 cases shown in Figure 1);
a heat exchanger (cooling member 200), the heat exchanger is disposed between the first battery module (110) and the second battery module (120), and the heat exchanger is configured to cool the first cell stack (110) and the second cell stack (110); and 
wherein the heat exchanger including a first frame (i.e. a first surface, opposite a second surface, of plate body 230 comprising a coolant conduit 250) and at least one channel (coolant channel 250) supported via (grooves 240) of the first frame, with the channel configured to guide a liquid fluid through the channel to cool the first cell stack cells (col. 7: 31-36). See also entire document.

Kim in Figure 2 disclose a tray (200), wherein a first battery module (110) and a second battery module (110) are coupled to the tray (200), and a heat exchanger (400) extending across and attached to sides of the tray (col. 8: 63-67; and, col. 7: 5-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery pack assembly of Lee et al. by incorporating the tray of Kim.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery pack formed by stacking a plurality of battery cells that would have improved the cooling efficiency of the battery pack and reduced a space for installing the battery cells (col. 1: 43-46).
Claim 20:	The rejection of claim 20 is as set forth above in claim 18 wherein Lee et al. disclose that the one of the walls is defined as the heat exchanger (coolant member 200), and the heat exchanger is disposed along an outside of the first battery module (Figure 2).

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Correspondence
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729